¢ Case 2:19-mj-00348-MAT Document 1 Filed 07/29/19 Page 1 of 7

cece PIGED ems ENTERED
~___AO [OIRED 04/10) Applfeittid ¥éiDA Search Warrant (Modified: WAWD 10-26-18)

JUL 29 2013 UNITED STATES DISTRICT COURT

AT SEATTLE

CLERK U.S. DISTRICT COURT for the
WESTERN DISTRICT OF WASHINGTON .
BY DEPUTY Western District of Washington

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

6520 28th Avenue South
Seattle, Washington

Case No. MJ IV- 348

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

6520 28th Avenue South, Seattle, Washington, more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now concealed (identify the

person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 922(g) Prohibited Person in Possession of Firearm

The application is based on these facts:
¥ See Affidavit of FBI SA Lauriene Diver, continued on the attached sheet.

[ Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Joy ilies telephonically recorded.

“4 pplicant’s signature

Lauriene Diver, FBI Special Agent
Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presence, or

 

© The above-named agent provided a sworn statement attesting to the trugh of t regoing affidavit by telephone.
owes len 24. 2010} Dae
Judge's signature

City and state: Seattle, Washington __ Mary Alice Theiler, United States Magistrate Judge
Printed name and title

 

 

 

 

 

USAO: 2019R00675
Oo Co SD nH BP WD NY

MO moO bw HN HN DN DO NO NO mmm me et
on AO UO SF WD HN SK CO CO CO HI DA NH FP WW HY KS SO

 

 

Case 2:19-mj-00348-MAT Document1 Filed 07/29/19 Page 2 of 7

AFFIDAVIT

STATE OF WASHINGTON )
SS

Nee Ne

COUNTY OF KING

I, Lauriene Diver, being first duly sworn, depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI),
currently assigned to the Seattle Field Office, and have been so employed since 2009. I am
assigned to the Cyber squad where I primarily investigate computer intrusions and other
Cybercrimes. My experience as an FBI Agent includes the investigation of cases involving
the use of computers and the Internet to commit crimes. I have received training and gained
experience in interviewing and interrogation techniques, arrest procedures, search warrant
applications, the execution of searches and seizures, Cybercrimes, computer evidence
identification, computer evidence seizure and processing, and various other criminal laws
and procedures. I have personally participated in the execution of search warrants involving
the search and seizure of computer equipment.

2. I make this affidavit in support of an application for a warrant to search Park
Quan’s residence, located at 6520 28" Avenue South, Seattle, Washington (hereinafter, “the
SUBJECT RESIDENCE”), further described in Attachment A to this Affidavit, for evidence,
fruits, and instrumentalities of possession of a firearm by a prohibited person, in violation of
Title 18, United States Code § 922(g), listed in Attachment B to this Affidavit.

3. The facts set forth in this Affidavit are based on my own personal knowledge,
including interviews I have conducted and my review of documents related to this
investigation; information obtained from other individuals, including other law enforcement
officers and investigators; and my training and experience. Because this Affidavit is
submitted for the limited purpose of establishing probable cause in support of the application

for a search warrant, it does not set forth each and every fact that I or others have learned

AFFIDAVIT OF SA MARTINI - | UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200 -
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo 6 ss HD Ww FP W NHN

Nm DM WH NYO WH DY NH NN KD KH KFS HF Ke Fe FeO eS OS eS eR
oOo ~~ DH A SP W YP KS OD OO Me I DH HA SP WW NH YK O&O

 

 

Case 2:19-mj-00348-MAT Document 1 Filed 07/29/19 Page 3 of 7

during the course of this investigation, but rather those relevant to the determination of
whether probable cause exists to issue the requested search warrant.
THE SUBJECT RESIDENCE

4. The SUBJECT RESIDENCE is located at 6520 28" Avenue South, Seattle,
Washington, and is a grey one-story house with a partial brick facade on the front, and white
window frames and eaves. The number 6520 appears to the right side of the front door. The
SUBJECT RESIDENCE is shown in the photograph in Attachment A, which is attached
hereto and incorporated herein.

SUMMARY OF PROBABLE CAUSE

5. The FBI is conducting an investigation into a network intrusion. As part of
that investigation, the FBI identified an individual believed to have committed intrusion and
further identified that suspect’s residence as 6520 28" Avenue South, Seattle, Washington,
the SUBJECT RESIDENCE.

6. Multiple individuals are believed to reside at the SUBJECT RESIDENCE,
including, according to public records, the owner, Park Quan (DOB 10/20/1952). According
to NCIC records that I have reviewed, Park Quan appears to have been convicted of crimes
punishable by imprisonment for more than a year in at least two separate cases.

7. On July 29, 2019, investigators conducted a search of the SUBJECT
RESIDENCE pursuant to a search warrant issued by the Honorable Mary Alice Theiler,
under case number MJ19-0342, in relation to investigation of the network intrusion.

8. Approximately five individuals, including Park Quan and the network intrusion
suspect, were present in the residence. For officer safety, the residents were detained and
secured pending execution of the search.

9. The SUBJECT RESIDENCE contains three bedrooms. When sweeping the
residence, agents observed in plain view multiple firearms and a gun safe in one bedroom

believed to belong to Park Quan based observations of the room. Agents observed, among

AFFIDAVIT OF SA MARTINI -2 — , UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Oo DI DN NW BB WW NO Be

moO NO NHN HN BO NO RD RO DR mmm ett
Co tT DH wr HBP W NH KY CO OHO CO AND KH HH FP WH NH —& OO

 

 

Case 2:19-mj-00348-MAT Document1 Filed 07/29/19 Page 4 of 7

others, what appeared to be an AR15-style assault rifle, an AK47-style assault rifle,
handguns, and firearm accessories, including bump stocks:.!

10. Park Quan was provided his Miranda warnings and agreed to speak to agents.
During that interview, Park Quan acknowledged that the firearms and bump stocks belonged
to him, as did the bedroom in which the weapons were observed. Park Quan further
explained that he typically purchased firearms from private sellers and that he acquired the
bump stocks before they were made illegal. Park Quan also stated that he had a prior felony
conviction and was aware that he was prohibited from possessing such items.

11. Based on the assessment by authorities on scene of the various makes and
models of the firearms, at least one located in the SUBJECT RESIDENCE was
manufactured outside the state of Washington and, therefore, necessarily has traveled in
interstate or foreign commerce.

CONCLUSION

12. For the reasons set forth above, there is probable cause to believe that
evidence, fruits and/or instrumentalities of criminal activity, including violations of Title 18,
United States Code § 922(g), are located in the SUBJECT RESIDENCE, as more fully
described in Attachment A to this Affidavit. I therefore request that the court issue a warrant
Hf
H
i

 

! Bump stocks, or bump fire stocks, are gun stocks that can be used to assist in bump firing, which is the act of using the
recoil of a semi-automatic firearm or double-action revolver to fire ammunition cartridges in rapid succession, but with a
loss of accuracy.

AFFIDAVIT OF SA MARTINI - 3 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo co SYN DW OH FS WW WN —

Nw i) i) hr i) to i) ht bo _ —_ _ _ — — — — — —
on DO SP WHY NY SH OD CO Pe ANT DH FW YP KS OC

 

 

Case 2:19-mj-00348-MAT Document1 Filed 07/29/19 Page 5 of 7

authorizing a search of SUBJECT RESIDENCE for the items more fully described in

Attachment B hereto, and the seizure of any such items found therein.

LAURIENE DIVER

Special Agent
Federal Bureau of Investigation

SUBSCRIBED AND SWORN before me this an day of July, 2019.

Mwowt bole
MARY ALICE THEILER
United States Magistrate Judge

AFFIDAVIT OF SA MARTINI - 4 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00348-MAT Document1 Filed 07/29/19 Page 6 of 7

ATTACHMENT A
LOCATION TO BE SEARCHED

The SUBJECT RESIDENCE, depicted in the photograph below, is located at 6520
28th Avenue South, Seattle, Washington, and is a grey one-story house with a partial
brick facade on the front, and white window frames and eaves. ‘The number 6520
appears to the right side of the front door.

 

ATTACHMENT A - 1 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00348-MAT Document 1 Filed 07/29/19 Page 7 of 7

ATTACHMENT B
ITEMS TO BE SEIZED

The following evidence, instrumentalities, and/or fruits of the commission of the
following crimes: prohibited person in possession of a firearm, in violation of 18 U.S.C.

§ 922(g):

1. All firearms and ammunition.
2. All firearms accessories, including all holsters, bump stocks, and body armor.
“3. All records or other documents related to the acquisition or transfer of
firearms.
4. All records or other documents related to Park Quan’s prior felony convictions.

5. Evidence of dominion and control of the 6520 28" Avenue South, Seattle,
Washington, and of Quan’s bedroom within that residence.

ATTACHMENT B - 1 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
’ SEATTLE, WASHINGTON 98101
(206) 553-7970
